Citation Nr: 0905608	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 7, 1957, to 
February 6, 1958.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The Veteran provided testimony at an October 2008 hearing 
before the undersigned Veterans Law Judge.  At the hearing, 
the Veteran submitted additional evidence along with a waiver 
of initial consideration by the RO.  Thus, the Board will 
consider the additional evidence in conjunction with this 
appeal.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran entered service in October 1957, with, by his own 
account, a past history of recurrent left shoulder problems.  
However, he contends, upon entrance into service, no current 
problem with his left shoulder was found on physical 
examination, and he was found fit for service.  He recounts 
that he sustained recurrent injuries to his left shoulder 
during basic training, and was soon thereafter found by a 
military physician to be unfit for service.  See October 2008 
Board hearing transcript (Tr.) at pages 4-8.  

Unfortunately, after multiple attempts, the service 
department has been unable to locate the Veteran's service 
treatment records or any related records of the Office of the 
Surgeon General (SGO).  However, morning reports were 
obtained that reflect that the Veteran was transferred from 
duty to a United States Army Hospital (USAH) on February 3, 
1958 for unspecified reason, and that he was transferred from 
the USAH to duty on February 6, 1958.  The first clinical 
records of treatment of the left shoulder are from after 
service, in April 1962, at which time the Veteran underwent 
private surgery for recurrent dislocations of the left 
shoulder.  

The Veteran's DD Form 214 indicates that he was separated 
from service on February 6, 1958, due to physical disability 
that existed prior to service.  This raises a significant 
likelihood that information pertaining to the Veteran's 
medical condition at discharge from service, such as a 
Physical Evaluation Board and/or Medical Evaluation Board 
report, may be associated with his Official Military 
Personnel File.  As a result, the Board finds that a copy of 
the Veteran's complete Official Military Personnel File, if 
it can be located and obtained, would be useful in 
adjudication of his claim.  See 38 U.S.C.A. § 5103(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact all necessary sources to 
obtain the Veteran's complete Official 
Military Personnel File.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this context, 
the service department must either provide 
the identified records, or the RO should 
include in the claims file a statement 
indicating why it is reasonably certain 
that such records do not exist or that 
further efforts to obtain these records 
would be futile.

2.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




